      Case: 1:19-cv-06590 Document #: 6 Filed: 10/28/19 Page 1 of 2 PageID #:21




                                 I.INITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS

              COLLAGE LLC                       I    CASENO. r9-CV-06s90
                   PLAINTIFF,

              V.

              VILLAGE OF ADDISON
                      DEFENDANTS,



                                   STIPULATED AGREED ORDER

       Plaintiff, Collage LLC and Defendant Village of Addison hereby agree to the entry of

this order as set forth below:

           The Village of Addison, its officers, agents, servants, employees, and attorneys agree

           that the Village will not enforce Ordinance 0-19-34 against Plaintiff, its officers,

            agents, servants, employees, and customers until any motion for injunctive relief by

           Plaintiff has been fully briefed, argued, and decided by the District Court, or until

           January 1,2020, whichever date comes first. The Parties further agree that the

           purpose of this order is to allow the court time to hear and decide an injunctive relief

           motion that Plaintiff has represented will be filed, and that the Village intends to

           contest. The parties further agree that no inferences either for or against the Village

           or Plaintiff shall be made with respect to the issues involved in this case by reason   of
           the Village agreeing to temporarily refrain from enforcing the Ordinance per this

           Agreed Order.


                                                                  p/ae/ao4
Case: 1:19-cv-06590 Document #: 6 Filed: 10/28/19 Page 2 of 2 PageID #:21




                                             By:
                                             /S/ Ilia Usharovich
                                             Ilia Usharovich, Attorney,
                                             224 S. Milwaukee Avenue Suite
                                             G Wheeling, Illinois 60090
                                             Telephone : (847 ) -264 -0 43 5
                                             Fax: (224)-223-8079
                                             Email ilia@usharolaw. com
                                                   :




                                             By:
                                             /s/ M. Neal Smith
                                             M. Neal Smith
                                             Robbins Schwartz
                                             631 E. Boughton Rd., Suite 200
                                             Bolingbrook, lL 60440-3 098
                                             p: 630.929.3639 f: 630.783.3231
                                             nsmith@robbins- schwartz. com
